Citation Nr: 1438251	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to or aggravated by service-connected diabetes mellitus type II.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

3.  Entitlement to a compensable evaluation for a scar, status post shrapnel wound, right ankle (medial right lower tibia).

4.  Entitlement to a compensable evaluation for a scar, shrapnel wound of the left calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA) in February 2009 and in October 2010.  The Board remanded the claims listed on the title page of this decision in July 2013.  As noted in the July 2013 Board decision, the Veteran withdrew a claim for service connection for high cholesterol and a claim for an evaluation in excess of 20 percent for diabetes mellitus, type II.

The Board has reviewed the Veteran's physical claims file and also the Veteran's electronic (virtual) files to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran did not incur hypertension during service, or within one year following service, or as a result of service-connected diabetes mellitus, type II (diabetes), and hypertension is not aggravated by diabetes or other service-connected disability.

2.  The competent and probative evidence establishes that a diagnosis of ischemic heart disease is not currently assigned.  

3.  The Veteran's superficial scars of the right ankle and of the left calf were not tender or painful on objective examinations during the 15 years of the pendency of the appeal, and the known facts about the circumstances of the injuries and medical diagnoses are inconsistent with Veteran's contention that muscle injury was sustained.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to or aggravated by service-connected diabetes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.310 (2013). 

2.  The criteria for service connection for ischemic heart disease, to include as due to exposure to herbicides, are not met, nor may incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for a compensable evaluation for a scar, status post shrapnel wound of the right ankle (medial right tibia) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Diagnostic Codes 7800-7805 (2013).

4.  The criteria for a compensable evaluation for a scar, shrapnel wound of the left calf, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Veteran does not contend that his current hypertension was caused by a service-connected disability, but does contend the service-connected diabetes aggravated his current hypertension.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the designed period beginning in January 1962 and ending in May 1975, shall be presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  This presumption is applicable in this case, because the Veteran served on the ground in Vietnam, and because the Veteran contends that he has ischemic heart disease, which is among the disease is listed by VA which may be presumed to have resulted from exposure to herbicides.

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  

1.  Claim for service connection for hypertension

The Veteran contends that he was told that his blood pressure was high in service.  The Veteran's blood pressure at induction was 134/80.  At the April 1968 separation examination, the Veteran's blood pressure was 122/76.  The treatment records associated with the claims files do not reflect that the Veteran's blood pressure was recorded or that any provider expressed a concern regarding the Veteran's blood pressure.  The evidence establishes that the Veteran's hypertension was not diagnosed in service or within once year thereafter.

Hypertension is defined by VA as a "chronic" disease.  Service connection may be granted if a "chronic" disease was manifested within one year after the Veteran's service.  38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran does not contend that hypertension was manifested within one year following his service.  The Veteran's blood pressure at VA examination in June 1969 was 124/80.  November 1982 VA examination revealed a blood pressure of 104/70.  The November 1982 VA examination discloses that the Veteran did not report a diagnosis of or treatment of hypertension.  

Blood pressure elevation was noted in 2006, while the Veteran was being evaluated for high blood sugar.  A diagnosis of hypertension was assigned in November 2007, at a time when the Veteran's diabetes mellitus was been recently diagnosed.  VA treatment records and examination reports disclose that the Veteran's blood pressure varied from 140/52 to 140/70 in July 2013, and was 125/70 on VA examination in July 2013.  The providers noted that the Veteran required continuous medication for blood pressure control.  

The VA examiner who conducted July 2013 VA examination and provided August 2013 addendum opinion explained that the Veteran's hypertension was not incurred in service or as a result of service, because the first diagnosis was some 40 years after the Veteran's service discharge.  The examiner explained that hypertension was diagnosed too soon following the diagnosis of diabetes mellitus for the diabetes to be the etiology of the hypertension.  

The examiner also explained that the Veteran's diabetes did not aggravate the Veteran's hypertension, because his hypertension progressed at no greater rate than would have been expected without the diabetes.  The provider explained that the Veteran's hypertension had remained stable since he began taking medication, showing that the service-connected diabetes did not aggravate the hypertension.  See Report of July 2013 VA examination and August 2013 Addendum Report.  

The general principle that diabetes may result in increased difficulty controlling other disorders is commonly known and recognized.  Therefore, the Veteran's statements that his service-connected diabetes accelerated the onset of hypertension or increases the severity of his hypertension seem plausible to the Board.  However, the provider's opinion explains that the etiology of hypertension in this case cannot be determined based on the timing of the diagnoses, a fact observable by a lay individual, but rather, can be determined only by the severity of diabetic nephropathy at the time of the diagnosis of hypertension.  In turn, the severity of diabetic neuropathy is a complex medical issue which depends, in part, on analysis of laboratory results.  

Additionally, the examiner indicated that the question of whether diabetes aggravates the severity of hypertension in a specific case depends on analysis of blood pressure over a period of time.  The examiner opined that the determination as to whether diabetes has increased the severity of hypertension is a complex medical question which cannot be resolved based on common knowledge or symptoms observable by a lay person.  The opinion of the expert health care provider persuades the Board that the Veteran is not competent to provide an opinion as to the complex medical issue raised in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(in addressing lay evidence and determining its probative value, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The July 2013 medical opinion and August 2013 addendum opinion are the only competent and probative evidence addressing the etiology of hypertension and whether diabetes aggravates hypertension in this case.  Those are the complex medical issue the Board must adjudicate at this time.  The 2013 medical opinion and addendum opinion are unfavorable to a finding that the Veteran's hypertension in this case was incurred in service, or that onset was accelerated by service-connected diabetes, or that service-connected diabetes has aggravated or is aggravating the Veteran's hypertension.  As the Veteran's statements are not competent to rebut this persuasive unfavorable opinion, the preponderance of the competent and probative evidence is against the claim.  The Veteran's claim must be denied.  

2.  Claim for service connection for ischemic heart disease

Ischemic heart disease is listed in 38 C.F.R. § 3.309(e) as a disease which may be presumed related to herbicide exposure.  In this case, as noted, the Veteran is entitled to a presumption that he was exposed to herbicides, since he served on the landmass of Vietnam during the recognized dates of the Vietnam War.   

The Veteran's service treatment records disclose no diagnosis of heart disease or cardiac disorder, and no diagnosis of a cardiac or cardiovascular disorder was assigned at the time of the Veteran's June 1969 VA examination.  VA examination in 1982 likewise discloses no evidence of diagnosis or treatment of ischemic heart disease, or other cardiac or cardiovascular disorder.  

In a March 2011 medical statement, the Veteran's treating VA primary physician opined that the Veteran "may have" ischemic cardiomyopathy.  The March 2011 medical statement indicated that the Veteran was being evaluated by cardiology specialists.  March 2011 cardiology notes reflect that the Veteran was seeking evaluation for dyspnea on exertion and chest pressure.  The Veteran had no ischemic changes on electrocardiogram with exercise, as measured on stress treadmill testing, had normal myocardial perfusion, and had normal heart wall motion with normal left ventricle ejection fraction (64 percent).  No diagnosis was assigned for the Veteran's symptoms.  

The Board's July 2013 remand directed that the Veteran be afforded examination to determine the nature and etiology of any ischemic heart disease.  On VA examination conducted in July 2013, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of ischemic heart disease.  The examiner explained that the Veteran did not take continuous medication for a cardiac disorder, had not required percutaneous coronary intervention, had not experienced a myocardial infarction or bypass surgery, did not have a pacemaker or implantable cardioverter defibrillator, and did not have congestive heart failure.  The examiner noted that a diagnostic exercise test had been conducted in 2011 and the Veteran was able to exercise at a level of 10.1 METs.  The examiner stated that there was no evidence of cardiac hypertrophy or dilatation on echocardiogram conducted in 2012.  The Veteran's left ventricular ejection fraction was 60 percent in 2012.  The examiner noted that the Veteran had been evaluated for atypical chest pain and dyspnea occurring with either exertion or rest.  The examiner stated that the medical records did not show ischemic cardiomyopathy, but, rather, an echocardiogram in 2012 showed a normal ejection fraction and stress test result.  The examiner concluded that the Veteran did not have a current diagnosis of ischemic heart disease.

The examination reports and treatment records establish that ischemic heart disease is a complex medical disorder, requiring complex diagnostic evaluations, and cannot be diagnosed based on symptoms observable by a lay person.  Therefore, the Veteran's statements that he has ischemic heart disease are not competent evidence in this case to establish this particular diagnosis, acknowledging that lay evidence may be competent and sufficient to establish a diagnosis under circumstances where the medical condition is less complex or where lay observations of symptoms where supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); cf. FED. R. EVID. 701 (lay witnesses may provide opinions that are "rationally based on the perception of the witness"); FED. R. EVID. 702 (a witness is qualified as an expert "by knowledge, skill, experience, training, or education"). 

Although the basic principle that chest pain is commonly a symptom of a cardiac disorder is generally known, the factual picture presented in this case is complex. Whether or not the Veteran has ischemic heart disease cannot be determined by mere observation alone. The Board finds that determining whether ischemic heart disease is present is not within the realm of knowledge of the veteran in this case. The March 2011 medical statement by the Veteran's primary treating providers that the Veteran "may have" ischemic cardiomyopathy is not equivalent to a definitive diagnosis, but rather is inconclusive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may," "could," or "possible" is not probative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (statement that outcome "may or may not" have been different is speculative).  The Board concludes that the unfavorable July 2013 VA examination report and August 2013 addendum opinion far outweigh any probative value the March 2011 medical statement might have.

The competent and probative medical evidence establishes that the Veteran did not manifest ischemic heart disease during the pendency of this appeal.  The Veteran's claim must be denied.

Claims for increased rating for scars

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As an initial matter, the Board notes that criteria for evaluating scars were amended effective October 23, 2008, prior to receipt of this claim in November 2008.  Therefore, the Board has applied only the regulations in effect after October 2008.  

3.  Entitlement to compensable evaluation, scar, right ankle, and scar, left calf

Under the applicable version of the regulation, 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 encompasses both unstable and/or painful scars.  Different ratings are available based on whether there are two or less scars as opposed to more than two scars.  38 C.F.R. § 4.118.  A 10 percent rating is available for one or two scars that are unstable or painful, a 20 percent rating is assigned for three or four scars that are unstable or painful, and a 30 percent rating is assigned for five or more scars that are unstable or painful.  Id.  Under DC 7805, it is provided that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under DC 7805 or an appropriate diagnostic code.  

The Veteran contends, in a statement received by VA in November 2008, that he sustained a muscle injury, not just a skin injury, when he was shot in the left calf while in Vietnam.  The Veteran stated he was shot on Halloween in 1967.  He reports that he was evacuated to the Army Hospital in Saigon, and remained there for three months.  After he returned to duty, a booby trap injured his right shin, and he was again medically evacuated to Saigon.  

Service treatment records reflect that, in May 1967, the Veteran was seen at a 9th Medical Battalion aid station for a left calf wound, and was also seen at a larger 9th Medical Battalion facility the following day for an x-ray of the site.  The wound was cleaned and re-dressed.  The final note regarding the left calf wound, made later that same day, apparently by the larger facility, states that the Veteran is to "continue with antibiotics as per doctor at Battalion aid station and cleanse wound with peroxide and phisohex."  The provider indicated that the Veteran could return to duty and that the wound could be sutured in four or five days.  

The service treatment records establishes that the Veteran was not evacuated to Saigon from his duty station for treatment of a left calf injury, and was sent only so far from his duty station as required to obtain radiologic examination of the site.  The service treatment records reflect that the Veteran returned to his assigned duty station less than 24 hours after the injury, and that he was told to continue topical use of disinfecting agents.  

The only other treatment record while the Veteran remained in Vietnam is dated in November 1967, when the Veteran sought evaluation for a genitourinary (GU) infection.  He was given a standard antibiotic treatment at the HQ and Company A 9th Battalion aid station at that time.  

The service medical records do not address treatment of the right ankle; however, the Veteran states that the right ankle shell fragment wound occurred after he returned to duty following the shell fragment wound of the left calf.  As noted, the only other treatment record documented in Vietnam after the Veteran's left calf injury was for the November 1967 GU disorder.  Dental treatment records dated in January 1968 reflect that the Veteran had returned to the United States, to Fort Carson, Colorado.  

The May 1967 treatment records are not consistent with the Veteran's recollection that he spent three months in Saigon.  None of the providers who treated the Veteran for the left calf injury identified a muscle injury.  The Veteran did not seek evaluation of complaints of left calf or right ankle pain during service. The Veteran's February 1968 separation examination reflects that his lower extremities were described as normal, however, the presence of a scar on the left calf and a scar on the right ankle was noted. The separation examination reveals no notation that the Veteran himself reported or provided a history of left calf or right ankle muscle or scar pain. 

The report of VA examination in June 1969, approximately one year after the Veteran's service discharge, discloses that the Veteran complained of tiredness of the left leg with prolonged standing but scars on the left calf and left (sic) ankle were not otherwise symptomatic. No muscle injury was identified. On VA examination in May 1981, the examiner described the Veteran's scars of the left calf and right ankle as normal; no muscle injury was identified.  

In a November 1982 statement, the Veteran reported that he had been laid off from his job as a meat cutter because his legs would "swell" upon exposure to the cold, such as in a meat freezer.  At the November 1982 VA examination, the Veteran reported that the scars were tender, and would swell on exposure to cold.  A 10 percent evaluation was assigned for scar disability, but no muscle injury was identified.  In November 1983, the examiner stated that the scars were not tender.  A noncompensable evaluation was assigned for each scar from February 1, 1984.  

At a January 2009 VA examination, the Veteran reported that his left calf hurt when exposed to cold and his right lower leg was painful when he walked.  However, the examiner found no objective evidence of pain at either scar site, no adherence to underlying tissue, and each scar was of a normal texture.  The examiner found no residual functional impairment due to either scar; the examiner did not identify a muscle injury or any injury other than the scar disability in either leg.  

There is no record that the Veteran sought evaluation of a left calf or right ankle injury after the 1983 VA examination until the Veteran was afforded examination of the scars in January 2009.  The examiner who conducted the January 2009 VA examination described the right ankle and left calf scars.  The Veteran reported that the two injury sites were sutured and healed without complications, a fact which is unfavorable to assignment of a compensable evaluation for either a scar or for a muscle injury.  The Veteran did report that his left calf "hurts when it is cold," and that his right leg would hurt when he walked.  The examiner stated that there was no pain in the scar, that the scar did not adhere to underlying tissue, the scar was of a normal color, and that there was no limitation of motion.  The examiner concluded that the scar of the left calf and right lower leg were stable with no reported residual functional impairment.  

In a November 2009 statement, the Veteran contended that the left calf and right ankle scar were disfiguring during the summer.  In January 2011, the Veteran noted that he had "muscle cramps" in his legs.  EMG (electromyogram) disclosed mild sensory polyneuropathy consistent with diabetic neuropathy; no diagnosis of a muscle injury was assigned.  Treatment notes dated from 2008 to 2013 associated with the claims files disclose no complaint of or diagnosis of a muscle injury.  August 2012 VA examination was conducted to determine the severity of diabetic neuropathy; no diagnosis of a muscle or tendon injury was assigned.  

In its July 2013 remand, the Board directed that the Veteran be afforded contemporaneous examination of his scars.  At the July 2013 VA examination, the examiner noted and described the left calf and right ankle scars.  The examiner stated that neither the left calf nor right ankle scar was painful on objective examination.  The scars were unstable, with frequent loss of covering of skin over the scar.  The examiner also stated that there was no scar which was both painful and unstable. The examiner described the scar on the Veteran's right lower extremities as a four-centimeter linear scar. The scar on the left lower extremity was described as a superficial non-linear scar measuring 4 cm by 2 cm. The examiner further opined that the Veteran's scars did not result in limitation of function.

No provider during service or since service has identified a muscle or tendon injury associated with either scar.  The Board also notes that VA regulations define the lower tibia (commonly called the "shin") as an area in which an open comminuted fracture may not result in severe muscle damage (because there is little muscle at those locations).  38 C.F.R. § 4.56(a).  Radiologic examinations during service and since service have not shown any retained metallic fragments.  

The Veteran contends that the facts around the incurrence and treatment of his left calf wound are consistent with a muscle injury.  However, the facts which the Veteran alleges demonstrate that there was muscle injury of the left calf are not consistent with the contemporaneous service treatment records.  The service treatment records do not support a finding that the wound was other than superficial, that there was any complication of the wound, that there was infection of the area, or that more than minimal treatment was required, despite the Veteran's assertions.  The Veteran appears to sincerely believe his recollection as to what happened in service some 45 years ago.  However, the Veteran's statements are at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  Therefore, his contention that there was a muscle injury does not require additional development.

No examiner or provider who treated the Veteran in service, or who conducted VA examination in 1969, 1981, or 1982, or in the 30 years since the 1982 VA examination. Or during the VA examinations of the scars during the pendency of this appeal.  Given the inconsistency of the Veteran's current recollection of the left calf injury and the contemporaneous records related to that injury, and the lack of diagnosis of a muscle injury of the left calf or right ankle in service, proximate to service, or in the 45 years since the Veteran's service separation, the Board finds that no further development of the contention that there was muscle injury is required.  No examiner since 1982 has stated that there is objective pain and tenderness of either scar.  The fact that there is no medical, lay, or employer evidence of muscle injury between 1982 and the submission of this appeal is an indication that potentially-relevant records may exist.  However, since the Veteran has not identified any medical, lay, or employer evidence beyond that associated with the claims files, there is no indication that these records would affect the outcome of the claim.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (Board not required to attempt to verify alleged in-service event where the Veteran had no current diagnosis).  

The clinical records reflect that the Veteran sought evaluation for "cramps" in the lower extremities, and a diagnosis of peripheral neuropathy was assigned for those complaints.  The Veteran was also found to have claudication due to peripheral vascular disease.  From the fact that the Veteran sought evaluation for lower extremity complaints diagnosed as peripheral neuropathy and peripheral vascular disease, the Board infers that, if the Veteran were experiencing pain in the left calf or right ankle prior to development of peripheral vascular disease or peripheral neuropathy, the Veteran would have sought evaluation for such pain.  However, the Veteran has not identified any record that substantiates his claim that he has a muscle injury in the left calf or right ankle or that he has pain in either lower extremity which is not attributable to a diagnosed disorder.

Moreover, although the Veteran complaints of lower extremity pain are relevant to show that he experiences such pain, and are competent to establish that he experiences such pain, the Veteran has not demonstrated that he is competent to determine whether a current complaint of pain in a lower extremity is due to a cause other than diagnosed peripheral neuropathy or peripheral vascular disease.  The Veteran has demonstrated that his recollection of the events in service are not entirely accurate, and this reduces the credibility of his contention that his current pain in the lower extremities has been present since service, to the extent that he so asserts.  

After considering the Veteran's statements, the service treatment records, the post-service VA examination reports, and the reports of VA treatment and of VA examination during the pendency of this appeal, the Board finds that the Veteran does not objectively manifest pain at either the left leg or right ankle scar, and that there is no muscle injury which would support a separate, compensable evaluation or which requires further development.  The Board acknowledges that there is more than one plausible interpretation of the evidence, to include the Veteran's contentions that the VA examination reports during the pendency of this claim were inadequate.  However, the finding that there is no objective manifestation of pain at the scar sites or that there is muscle injury which requires separate evaluation is more consistent with the entirely of the record.  The claims for increased evaluations for the scars must be denied.

Extraschedular consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Veteran has asserted that his scar sites are either painful when exposed to cold or cause tenderness with walking.  Each of these complaints is encompassed by the criteria discussed above, including the effects of scars on the Veteran's industrial functions as a meat cutter or his ability to perform activities of daily living.  In the absence of objective medical evidence that the scars result in exceptional factors of disability, and in the absence of objective evidence of industrial impairment, such as a statement from an employer, the Board finds that the criteria for referral for an assignment of a compensable, extraschedular rating of the two scars are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to assist and notify

The Veteran received all essential notice when an RO letter dated in January 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  The Veteran has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additionally, the Board's July 2013 decision and remand advised the Veteran of the evidence that would substantiate the claims remaining on appeal.  The duty to notify was satisfied.

The Veteran's service treatment records are associated with the claims files.  The Veteran was afforded VA examination relevant to the issues on appeal in 2009, 2010, 2012, and in July 2013.  The Veteran has provided several statements and arguments during the pendency of the appeal.  He is represented.  Development conducted during the course of the Remand portion of the Board's July 2013 decision is in substantial compliance with the actions directed in that Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran had an opportunity to comment on the evidence obtained during the course of the Remand, and his representative most recently presented written argument in June 2104.  Both duties to the Veteran have been met.  



ORDER

The appeal for service connection for hypertension, to include as secondary to or aggravated by service-connected diabetes mellitus type II, is denied.

The appeal for service connection for ischemic heart disease, to include as due to exposure to herbicides, is denied.

The appeal for a compensable evaluation for a scar, status post shrapnel wound of the right ankle, is denied.  

The appeal for a compensable scar, shrapnel wound of the left calf, is denied.





______________________________________________
AS ASSIGNED
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


